 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MAURICE VAN THROWER,

10                                   Petitioner,            Case No. C18-1785-RAJ-MAT

11           v.
                                                            ORDER GRANTING PETITIONER’S
12    RONALD HAYNES,                                        MOTIONS TO EXTEND TIME AND TO
                                                            FILE AN OVER-LENGTH BRIEF
13                                   Respondent.

14

15          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

16   the Court at the present time on petitioner’s motions to extend the deadline for filing a response to

17   respondent’s answer to petitioner’s federal habeas petition, and on petitioner’s motion to file an

18   over-length brief. Respondent has not opposed petitioner’s motion to extend time. The Court has

19   not called for a response to petitioner’s motion to file an over-length brief as it does not deem a

20   response necessary. See LCR 7(f)(3). The Court, having reviewed petitioner’s motions, and the

21   balance of the record, hereby ORDERS as follows:

22          (1)     Petitioner’s unopposed motion to extend time (Dkt. 19) is GRANTED. Petitioner

23   shall file any response to respondent’s answer to his federal habeas petition not later than

     ORDER GRANTING PETITIONER’S
     MOTIONS TO EXTEND TIME AND TO
     FILE AN OVER-LENGTH BRIEF - 1
 1   September 30, 2019.

 2          (2)     Respondent’s answer to petitioner’s federal habeas petition (Dkt. 18) is RE-

 3   NOTED on the Court’s calendar for consideration on October 4, 2019. Respondent shall file any

 4   reply brief in support of his answer by that date.

 5          (3)     Petitioner’s motion to file an over-length brief (Dkt. 21) is GRANTED. Petitioner’s

 6   response to respondent’s answer shall not exceed sixty-nine (69) pages, including any exhibits

 7   petitioner may wish to submit.

 8          (4)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 9   respondent, and to the Honorable Richard A. Jones.

10          DATED this 3rd day of September, 2019.

11

12                                                        A
                                                          Mary Alice Theiler
13                                                        United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER’S
     MOTIONS TO EXTEND TIME AND TO
     FILE AN OVER-LENGTH BRIEF - 2
